Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, it is not clear what is meant by “determine the check value as the state change value of the target block” Is the state change value being assigned the check value? Is the state value determined based on the check value? Is the state value derived from the check value?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5-7, 12-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molinari et al. (US 2017/0011460).

With respect to claim 1, Molinari discloses:. A transaction processing method, comprising: receiving a transaction request for a target transaction ([0082], lines 1-3, Fig. 3, label 310, [0097], lines 1-3); 
loading a transaction template matching a transaction type of the target transaction; processing the target transaction according to the transaction template to obtain transaction information ([0084], lines 1-4, Fig. 3, label 320, [0098], the smart contract enables the parties to provide all necessary information. Therefore, it is not prefilled with the information that the parties are required to furnish and acts as much like a template for the parties to fill out.); and 
writing the transaction information into a blockchain ([0103]).  

With respect to claim 2, Molinari discloses: wherein loading a transaction template matching a transaction type of the target transaction comprises: determining a transaction identifier of the target transaction ([0082], lines 5-8); and determining the transaction type of the target transaction according to the transaction identifier ([0082]).  



With respect to claim 6, Molinari discloses: wherein processing the target transaction according to the transaction template comprises: processing the target transaction according to one or more rules in the transaction template ([0099]-[0101]).    

With respect to claim 7, Molinari discloses: wherein processing the target transaction according to one or more rules comprises: determining a check rule in the one or more rules; checking whether the transaction request satisfies a preset condition according to the check rule; in response to determining that the transaction request satisfies the preset condition according to the check rule, processing the target transaction according to a processing rule in the one or more rules; and in response to determining that the transaction request does not satisfy the preset condition according to the check rule, prompting that the target transaction processing fails (id.).

With respect to claims 12-14, 16-18, they recite similar limitations as claims 1-3, 5-7 respectively and are therefore rejected under the same citations and rationale.

With respect to claim 19, Molinari discloses: A transaction processing method, comprising: receiving a transaction request, and determining a transaction type of a 
loading, according to the transaction type, a transaction template matching the transaction type [0084], lines 1-4, Fig. 3, label 320, [0098], the smart contract enables the parties to provide all necessary information. Therefore, it is not prefilled with the information that the parties are required to furnish and acts as much like a template for the parties to fill out.); 
processing the target transaction according to the transaction template and writing obtained transaction information obtained from the processing into a target block in a block chain (Fig. 3, label 340, [0103]); and 
when writing the obtained transaction information into the target block, determining and storing a state change value of the target block, the state change value being used to check whether the transaction information recorded in the target block is consistent with transaction information recorded in other blocks in the blockchain ([0103], [0010], lines 1-8, [0067]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al. (US 2017/0011460) in view of Davis (US 2018/0183600)

With respect to claim 3, Molinari discloses: loading the transaction template ([0084], lines 1-4, Fig. 3, label 320, [0098]). 
Molinari does not specifically disclose: wherein loading a transaction template matching a transaction type of the target transaction comprises: selecting the transaction template matching the transaction type from a plurality of configured transaction templates.
However, Davis discloses: wherein loading a transaction template matching a transaction type of the target transaction comprises: selecting the transaction template matching the transaction type from a plurality of configured transaction templates ([0033])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Davis to simplify the generation of the smart contract for specific transaction types.

	With respect to claim 14, it recites similar limitations as claim 3 and is therefore rejected under the same citations and rationale.

	Allowable Subject Matter
Claims 4, 8-11, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195